DETAILED ACTION
This office action is responsive to request for continued examination filed on July 8, 2021 in this application Bregman et al., U.S. Patent Application No. 16/431,658 (Filed June 4, 2019) (“Bregman”). Claims 1 – 20 were pending.  Claims 1, 8, and 15 are amended.  Claims 1 – 4, 6 – 11, 13 – 18, and 20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on July 8, 2020 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 7 – 8 of the Applicant’s Remarks (“Remarks”) stating that the amended claim is not an abstract idea because it cannot be performed in the human mind, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.  The claim recites “comparing, by a processing device, the sequence of instructions against each of the plurality of jobs in the development pipeline to determine whether the build fail affects at least one of the other jobs of the plurality of jobs in the 
2.	With respect to Applicant’s argument on pgs. 8 – 9 of the Remarks stating that the amended claim recites an improvement, Examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC §101.  The specification states “by providing an alert … the triggering of jobs that will likely fail may be prevented, improving the performance of the application development system…the alert may notify a user to correct the build.”  Remarks at pg. 9 citing to Bregman at ¶ 0016.  In light of the specification, the amended claim step of delaying…at least one of the other jobs represents a post solution mental decision not to take an action and fails to connect an improvement in the build process to the analyzing step.  Therefore, the claimed method fails to incorporate the argued improvement is not a practical application or significantly more. 
3.	With respect to Applicant’s argument on pg. 10 of the Remarks stating that the current prior art references fail to teach the newly added limitations, Examiner respectfully disagrees, however, in the interests of compact prosecution prior art reference Gupta is added which teaches the newly added limitations.  See infra § Claim Rejections - 35 USC §103, § Claim 1. 
Brafman teaches that the failure to build a sequence of code instructions, such as a class, java file, or a particular line of java code such as JAVA_HOME environment variable setting, is Brafman at ¶ 0019 & 0081 (builds of java code sequences that failed, such as classes); id. 0016, 0051, 0083; id. at fig. 3 (related builds that may be affected are displayed).
In addition, newly added prior art reference Gupta teaches predicting a build failure by scanning code as part of a build, identifying code causing failures, matching the code to new code, and recommending a remediation action such as debugging in the form of performance testing.  Gupta at Abstract; id. at ¶ 0050.
Therefore, the current prior art references teach the newly added limitations. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 4, 6 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites analyzing a build fail of a job of a plurality of jobs in a development pipeline of an application development system; determining whether the build fail affects other jobs of the plurality of jobs in the development pipeline, wherein the determining comprises: identifying a sequence of instructions 
That is, other than reciting “a memory” and “processing device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “processing device” the steps recited in the claims encompass a user analyzing a build fail log, comparing one build job to others, creating an alert, and then delaying performing another job.  Any subsequent sending of the generated “alert” that may or may not occur, as drafted, represent routine post-solution activity, these steps do not preclude the abstract idea from being practically performed in the mind.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the post-solution activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite one potential output generation steps as post-solution activity for the analyzing and 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2 – 4, 6, and 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 8 – 11, 13 – 18, and 20 are rejected for the same reasoning as claims 1 – 4, 6, and 7 supra.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 – 4, 6 – 11, 13 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brafman et al., United States Patent Application Publication No. 2019/0065357 (Published February 28, 2019, filed August 31, 2017) (“Brafman”), in view of Vyas et al., United States Patent Application Publication No. 2018/0052762 (Published February 22, 2018, filed August 22, 2016) (“Vyas”) and Gupta et al., United States Patent Application Publication No. 2019/0155722 (Published May 23, 2019, filed July 25, 2018) (“Gupta”).

Claims 1, 8, and 15
With respect to claims 1, 8, and 15 Brafman teaches the invention as claimed including a method, comprising: analyzing a build fail of a job of a plurality of jobs in a development pipeline of an application development system; {A continuous integration and continuous deployment system build process may write build pipeline failure messages to a log and then analyze the log messages.  Brafman at ¶¶ 0012 & 0017.}
determining whether the build fail affects other jobs of the plurality of jobs in the development pipeline; {The analysis includes the jobs from the entire build pipeline such as presenting an interface that shows one job failure as a parent of a child job.  Brafman at ¶¶ 0051, 0052, 0083 (analysis includes effect of dependency relationships on failure).}
wherein the determining comprises; identifying a sequence of instructions as a cause of the build fail; and comparing, by a processing device, the sequence of instructions against each of the plurality of jobs in the development pipeline to determine whether the sequence of instructions is included in at least one of the other jobs of the plurality of jobs in the development pipeline; {The failure to build a sequence of code instructions, such as a class, java file, or a particular line of java code such as JAVA_HOME environment variable setting, is identified and compared to the contents of other builds [other jobs] to identify other sequences of code instructions which match the cause of the failure of the first build.  Brafman at ¶ 0019 & 0081 (builds of java code sequences that failed, such as classes); id. 0016, 0051, 0083; id. at fig. 3 (related builds that may be affected are displayed).}
and in response to determining that the build fail affects at least one of the other jobs of the plurality of jobs, … identifying the at least one of the other jobs affected by the build fail; {The results of the failure analysis are presented, including for the dependent jobs.  Brafman at ¶¶ 0016, 0051, 0083; id. at fig. 3 (related builds that may be affected are displayed).}
However, Brafman does not explicitly teach the limitation:
generating, by the processing device of the application development system, an alert {Vyas does teach this limitation.  Vyas teaches that the method to identify related jobs affected by a build failure, as taught by Brafman may include creating an alert of job failure when the failure is deterministic as opposed to a false failure.  Vyas at ¶¶ 0012, 0022, 0026 (generate alert); id. at ¶ 0024 (alert is for the related “set of operations for providing builds”); id. at ¶ 0026 (identify the failure when it is not false).
Brafman and Vyas are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of continuous integration and continuous deployment, and both are trying to solve the problem of how to identify build failures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to identify related jobs Brafman, with creating an alert of job failure, as taught in Vyas.  Vyas teaches that only some errors need to have alerts.  Id. at 0026.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to identify related jobs affected by a build failure, as taught in Brafman, with creating an alert of job failure, as taught in Vyas, for the purpose of not raising alerts where they are not helpful.}

However, Brafman and Vyas do not explicitly teach the limitation:
by performing a code scan…and performing a remediation action, wherein the remediation action comprises at least one of delaying, stopping, or debugging the at least one of the other jobs in the development pipeline affected by the build fail.  { Gupta does teach this limitation.  Gupta teaches that the method to identify related jobs affected by a build failure, as taught by Brafman and Vyas may include predicting a build failure by scanning code as part of a build, identifying code causing failures, matching the code to new code, and recommending a remediation action such as debugging in the form of performance testing.  Gupta at Abstract; id. at ¶ 0050.
Brafman, Vyas, and Gupta are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of continuous integration and continuous deployment, and both are trying to solve the problem of how to identify build failures.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the use of a method to identify related jobs affected by a build failure, as taught in Brafman and Vyas, with identifying related job by matching code sequences, as taught in Gupta.  Vyas teaches that only some errors need to have Id. at 0026.  Therefore, one having ordinary skill in the art would have been motivated to combine the use of a method to identify related jobs affected by a build failure, as taught in Brafman and Vyas, with identifying related job by matching code sequences, as taught in Gupta, for the purpose of not raising alerts where they are not helpful because code sequences don’t match.}

Claims 2, 9, and 16
With respect to claims 2, 9, and 16, Brafman, Vyas, and Gupta teach the invention as claimed, including:
wherein generating the alert comprises one or more of writing to a database, writing to a file, or sending a message.  Page 3of6{Alert messages include notifications that are sent to users.  Vyas at ¶¶ 0026 & 0057.}

Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Brafman, Vyas, and Gupta teach the invention as claimed, including:
wherein analyzing the build fail of the job comprises: determining whether the build fail is a deterministic failure type or a non-deterministic failure type, wherein determining whether the build fail affects other jobs of the plurality of jobs in the development pipeline is in response to determining that the build fail is the deterministic failure type.  Page 3of6{The alert of job failure is sent when the failure is deterministic as opposed to a false failure.  Vyas at ¶¶ 0024 (alert is for the related “set of operations for providing builds”); id. at ¶ 0026 (identify the failure when it is not false).}

Claims 4, 11, and 18
With respect to claims 4, 11, and 18, Brafman, Vyas, and Gupta teach the invention as claimed, including:
wherein determining that the build fail is the deterministic failure type comprises: determining a number of failures associated with the build fail of the job; -28-determining whether the number of failures associated with the build fail of the job exceeds a threshold; and in response to determining that the number of failures associated with the build fail of the job exceeds a threshold, determining that the build fail is the deterministic failure type.  Page 3of6{A threshold number is used to filter out log messages that are false failures before alerting users.  Vyas at ¶ 0026.}

Claim 6 
With respect to claim 6, Brafman, Vyas, and Gupta teach the invention as claimed, including:
wherein the development pipeline comprises a continuous integration continuation delivery (CI/CD) pipeline.   Page 3of6{A continuous integration and continuous deployment system build process may write build pipeline failure messages to a log and then analyze the log messages.  Brafman at ¶¶ 0012 & 0017.}

Claims 7, 14, and 20
With respect to claims, 7, 14, and 20, Brafman, Vyas, and Gupta teach the invention as claimed, including:
wherein analyzing the build fail of the job comprises identifying a version associated with the build fail and wherein determining whether the build fail affects other jobs of the plurality of jobs comprises: determining whether the other jobs of the plurality of jobs comprise the version associated with the build fail.  Page 3of6{The results of the failure analysis are presented, including for the dependent jobs and for versions of the build.  Brafman at ¶¶ 0016, 0051, 0083; id. at fig. 3 (related build versions that may be affected are displayed).}

Claim 13
With respect to claim 13, Brafman, Vyas, and Gupta teach the invention as claimed, including:
wherein the job comprises a module or component that caused the build fail and wherein to determine whether the build fail affects other jobs of the plurality of jobs, the processing device to: determine whether the other jobs of the plurality of jobs comprise the module or component that caused the build fail.  {The failure of a parent may be due to the failure of a child job.  Brafman at ¶¶ 0051, 0052, 0083 (analysis includes effect of dependency relationships on failure).}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										September 30, 2021
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199